GUIDRY, Judge.
This is a suit by Elmer Naquin, Sr. against Fernest Schexnaider to recover the sum of $1902.49, allegedly due for rental of a water pump and damages. Schexnaider has taken this appeal from a default judgment rendered against him in the City Court of Breaux Bridge, Louisiana. Schex-naider moved to remand the case to the trial court because the preliminary default was confirmed the same day the preliminary default was taken. We ex proprio motu dismiss the appeal as untimely.
This suit was filed on December 15, 1980 in the City Court of Breaux Bridge. The defendant, Fernest Schexnaider, was served on December 16, 1980, by domiciliary service. A default judgment was rendered against Schexnaider on January 13, 1981. Notice of judgment was sent on January 28, 1981. On January 30, 1981, Schexnaider filed a motion for a new trial. This motion was denied on February 10, 1981 and notice of judgment was sent the same day. The defendant moved for and was granted a suspensive appeal on February 26, 1981.
The delay for taking an appeal from a judgment rendered by a city court is provided in LSA-C.C.P. Art. 5003 as follows:
“ A. An appeal from a judgment rendered by a justice of the peace court, a city court, or a parish court may be taken only within ten days from the date of the judgment or from the service of notice of judgment, when such notice is necessary. B. Where an application for new trial is timely filed, however, the delay for appeal commences on the day after the motion is denied, or from service of notice of the order denying a new trial, when such notice is necessary.”
The application for new trial was timely filed. The delay for appealing in this case commenced to run on the day after notice of the order denying a new trial was served *1301on defendant’s attorney of record. The record in this case reflects that service of notice of the order denying a new trial was made on defendant’s counsel of record on February 10, 1981. See LSA-C.C.P. Art. 4917. Therefore, the delay for appealing in this case commenced to run on February 11, 1981 and expired on February 20, 1981. This appeal, filed on February 26, 1981, is untimely.
For the above and foregoing reasons, this appeal is dismissed at defendant-appellant’s costs.
APPEAL DISMISSED.